Title: From George Washington to Battaile Muse, 24 January 1787
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon 24th Jan: 1787

It would seem by your letter of the 3d instt that you had not received my last; in which I desired that whatever money you had, or could command of mine, might be sent to me; or an order drawn on some responsible person in Alexandria; as I was much in want of it. This request I now repeat, as I have, since that time been disappointed of other sums wch I thought myself sure of receiving. & shall be a good deal distressed if I can receive none from you till the late periods mentioned in your letter. I am Sir yr Very Hble Servt

Go: Washington

